Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-19 are pending. Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/28/2022. Groups I and II are rejoined. The specie election requirement has been withdrawn after further consideration. Accordingly, claims 1-4 and 9-19 are under examination in their entirety.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/28/2022 is acknowledged.  The traversal is on the ground(s) that the complete process of claim 1 is the corresponding special technical feature among the claims.  This is not found persuasive because claim 1 cannot be a special technical feature because claim 1 does not make a contribution over the prior art. See below 103 rejections of claim 1.
The applicant also argues the Examiner has not cited any rule that states that a single process claim of a national stage application can be restricted between the different steps and characterized as not having corresponding special technical features; where the claimed process as a whole, is the corresponding special technical feature between the claims.
.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. The claim 9 limitation “in the presence of hydroxyl acetone, which is a byproduct formed out of glycerol” does not have support from the specification.
The abstract is objected to because the steps to generate the methacrylic acid or its ester are not present.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is directed towards a C3 based raw material. The word “based” is indefinite. The word based can be interpreted to mean compounds that can be made into or from a 3 carbon compound utilizing any and all chemistries or methods, or the word based can mean compounds having three carbons.

However, page 3 gives examples of C-4 based raw materials, such as TBA or MTBE. TBA or tert-butyl alcohol is a four carbon molecule. MTBA is methyl tert-butyl ether. This compound has 5 carbons. MTBA is the methyl ester of TBA. So, one can interpret MTBA to be based off of TBA. However, this interpretation of based, allows for molecules not having four carbons. 
Due to a lack of a definition for C3 based raw materials and the specification allowing for a different amount of carbons as specified in a C-4 based raw material, the word “based” is indefinite. It is not clear if the limitation intends to include compounds having three carbons or any compound. 
 Claim 2 is directed to “in the presence of a heterogeneous contact and…”. This phrase does not define what is present to cause the heterogeneous contact. The claim does establish a heterogeneous contact. However, the heterogeneous contact can be interpreted as referring to a reactor wall or a solid catalyst or some other unknown solid item. Therefore, claim 2 is indefinite.
The claim 9 limitation “in the presence of hydroxyl acetone, which is a byproduct formed out of glycerol” is indefinite. It is unclear if the hydroxyl acetone byproduct is from the production of glycerol or a reaction involving glycerol. 
Clarity was sought in the specification. However, the specification does not have support for this limitation. See above specification objection.



Claim 14 is directed to ultra-finely dispersed metals. The term “ultra-finely” in claim 14 is a relative term which renders the claim indefinite. The term “ultra-finely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The current specification contemplates ultra-finely dispersed metals but does not equate measurement units that define ultra-finely (p. 11). The specification does contemplate noble metals scattered in the form of secondary nano or micro particles (p. 11). It is not known if the nano and/or the micro size or if either constitute as ultra-finely. Additionally, it is not known if the less than 20 nm size of the particles is the currently claimed ultra-finely.
Moreover, due to claim 14 describing the size of the particles as less than 20 nm and ultra-finely, it is not known if ultra-finely is confirming the claimed size and is redundant or if ultra-finely is imparting additional unknown sizes into the claim.
To ascertain a method to obtain the ultra-finely parameter of the catalyst, one goes to the specification. The specification details possible production methods for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘316 (USPGPub 2011/0301316, Published 12-2011) and ‘655 (USPGPub 2003/0060655, Published 03-2003) and/or ‘914 (USPGPub 2019/0084914, filing date of priority document 09-2017).

The alternatively applied reference ‘914 (USPGPub 2019/0084914, filing date of priority document 09-2017) has a common inventor and a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This reference might be disqualified as prior art if: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Interpretation of Claims

    PNG
    media_image1.png
    108
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    69
    655
    media_image3.png
    Greyscale


Scope of the Prior Art
		316 teach the overall process of claim 1 as follows (claims 1-3 and 8). 

    PNG
    media_image4.png
    187
    615
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    143
    609
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    170
    602
    media_image6.png
    Greyscale

Concerning claim 9, 316 does not teach the removal of hydroxyl acetone. Therefore, the hydroxyl acetone would have been present during step c) and reacted to hydroxylmethyl vinyl ketone.
	Concerning claim 13, 316 teach the oxidation and said esterification can be carried out in two successive steps or else simultaneously (par. 16). 

Ascertaining the Difference
	316 does not teach the presence of an oxygen containing gas. 316 does not teach the pressure of 1 to 100 bar and the heterogeneous noble-metal-comprising catalyst comprising a metal.
316 does not teach ultra-finely dispersed metals with an average particle size of less than 20 nm selected from gold.

Secondary Reference
	655 teach the use of oxygen when preparing methyl methacrylate from methacrolein and methanol at 0.2 MPa (2 bar) in the presence of a gold supported catalyst (heterogeneous) (par. 116). This teaching is using the liquid phase. 655 teach average diameters of 6 nm or less. 655 teach “There are no restrictions on the method for manufacturing the catalyst of the present invention as long as it allows the particles 
914 teach the preparation of methyl methacrylate utilizing a gold containing catalyst (heterogeneous) (par. 110 and onward). 914 teach the use of methanol and oxygen at 30 bar (3 MPa) (par. 110 and onward). 914 teach the liquid phase (par. 110 and onward).	914 teach oxidative esterification (claim 1).
914 teach gold catalytic particles having an average diameter between 2 and 10 nm (par. 37). 914 teach preparation of the catalyst (par. 72, Example 1). Due to the currently described methods for obtaining the catalyst being so broad, the methods of 914 (Example 1) would necessarily lead to the currently claimed catalysts.
The above teachings render 655 and/or 914 analogous art to the invention.  

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 316 with 655 and/or 914 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the catalyst making procedures and the oxidative esterification procedures of 655 and/or 914 to 
The ordinary artisan would have utilized the teachings of 655 and/or 914 because both 655 and/or 914 teach overlapping subject matter as taught by 316. Mainly, the oxidative esterification of methacrolein to prepare methyl methacrylate.
Upon doing so the ordinary artisan would have arrived at the instant invention of claims 1, 9 and 13-14.
The ordinary artisan would have looked to 655 and/or 914 because both teach oxidative esterification of methacrolein with methanol. See above citations of the respective disclosures.
Claims 2-4, 10-1 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘316 (USPGPub 2011/0301316, Published 12-2011) and ‘655 (USPGPub 2003/0060655, Published 03-2003) and/or ‘914 (USPGPub 2019/0084914, filing date of priority document 09-2017) as applied to claims 1, 9 and 13-14 in the above 103 rejection an in further view of ‘614 (USPGPub 2009/0005614).

Interpretation of Claims

    PNG
    media_image1.png
    108
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    69
    655
    media_image3.png
    Greyscale


    PNG
    media_image7.png
    69
    717
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    112
    713
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    254
    708
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    295
    736
    media_image10.png
    Greyscale

Scope of the Prior Art
	The individual and/or combinational teachings of 316, 655 and/or 914 are written in the above rejection and incorporated by reference. As a reminder 316 does teach acrolein from the dehydration of glycerol (claims 1-3 and 8).
Ascertaining the Difference
	316, 655 and/or 914 do not teach the glycerol being evaporated and in the presence of water being converted to acrolein. 316, 655 and/or 914 do not teach wherein gaseous acrolein obtained in process step a) is not condensed and directly converted in process step b) without intermediate isolation of the acrolein.
316, 655 and/or 914 do not teach wherein in that at least a part of the gas stream is recycled by using the gas stream as a co-feed in at least one of the process steps a) or b). 316, 655 and/or 914 do not teach propanal before being condensed in the presence of formaldehyde in step c) is substantially purified from hydroxy acetone and/or hydroxymethyl vinyl ketone. 316, 655 and/or 914 do not teach the process of step b) is carried out in the presence of a noble metal catalyst and hydrogen.

Secondary Reference
	614 teach the following (Example 1). Note there was no isolation of gaseous acrolein. Therefore, steps a) and b) are carried out simultaneously. (current claim 3 and claim 15).

    PNG
    media_image11.png
    366
    609
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    131
    609
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    245
    605
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    314
    606
    media_image14.png
    Greyscale

614 teach the production of propanal via glycol and acrolein as seen below (par 183).

    PNG
    media_image15.png
    245
    520
    media_image15.png
    Greyscale



	Concerning claim 10 and 11, 614 teach the distillation/purification of propanal (par. 221). This teaching is the limitation of propanal, before being condensed in the presence of formaldehyde in step c) is substantially purified from hydroxy acetone and/or hydroxymethyl vinyl ketone.
Concerning the noble metal catalyst, 614 teach preferred hydrogenation catalysts include Pt, Pd, Rh, Ru… and supports include alumina (par. 169).
The above teachings render 614 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 316 with 655 and/or 914 and 614 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have formed the acrolein and subsequently without isolation, propanal from the heterogeneous contact of the glycerol 
Upon condensing the product, the ordinary artisan would have recycled any and all unutilized reactants. For example, hydrogen would have been recycled to step a). The ordinary artisan would have done so with a reasonable expectation of success because 614 teach “recycling of process streams and fractions thereof can also be employed elsewhere in the process” (par. 215). Additionally, 614 teach more generally, “other separation and reaction steps can be employed in the process, as can the recycle of unreacted or only partially reacted species…”. 
Concerning water and one of carbon monoxide, dioxide, ethane, ethylene and propane, the water the other component would have been present with the hydrogen after the condensing taught by 614 (example 1). The reason being substantially identical procedures, for example condensing, would result in substantially identical products such as water and at least one other component, in the gas form. This gaseous water and at least one other component would have been recycled, for the identical reasons above for recycling hydrogen.

Claims 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘316 (USPGPub 2011/0301316, Published 12-2011) and ‘655 (USPGPub 2003/0060655, Published 03-2003) and/or ‘914 (USPGPub 2019/0084914, filing date of priority document 09-2017) as applied to claims 1, 9 and 13-14 in the above 103 rejection an in further view of Lie et al. (The Canadian Journal of Chemical Engineering, Vol. 95, pp. 1985-1992, Published Online 03-2017).

 Interpretation of Claims

    PNG
    media_image1.png
    108
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    69
    655
    media_image3.png
    Greyscale


    PNG
    media_image16.png
    196
    716
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    71
    694
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    38
    712
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    71
    710
    media_image19.png
    Greyscale


Scope of the Prior Art


Ascertaining the Difference
316, 655 and/or 914 do not teach step c) being carried out in the presence of a base and an acid at 0.1 to 20 mol% and 0.1 to 20 mol% respectively based on propanal. 316, 655 and/or 914 do not teach the organic base or the organic acid and the ratios of the base and acid.
Secondary Reference
Lie et al teach the molar ratio of formaldehyde and propanal, the mass ratio of the raw material and catalysts, and the molar ratio of acetic acid and diethylamine were set at 1.05:1, 5:3 and 1.08:1 (p. 1988). These ratios encompass and overlap the currently claimed ratios. The acetic acid and diethyl amine are the currently claimed organic acid and secondary amine.
Additionally, Lie et al. teach overlapping reactions taught by 316 and as currently claimed and motivation to perform the reactions. For example, the method of producing MAL (methacrolein) by liquid-phase condensation of propanal with formaldehyde has the advantages of mild reaction conditions and high yields of MAL (p. 1985). Lie et al. teach the conversions and selectivity being 99.9% and 98.7% respectively (Abstract).

Obviousness

For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the reaction parameters taught by Lie et al. (p. 1985), when performing the reaction of propanal-dehyde over formaldehyde (claim 1-3 and 8) with a reasonable expectation of success. The ordinary artisan would have done so because of the motivations taught by Lie et al. (p. 1985, Abstract).
Concerning the molar ratios of claims 12 and 19, the ratios taught by Lie et al. overlap the currently claimed ranges (p. 1988). Additionally, MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,279,667 (667) in view of ‘316 (USPGPub 2011/0301316, Published 12-2011), ‘655 (USPGPub 2003/0060655, Published 03-2003), ‘614 (USPGPub 2009/0005614), and Lie et al. (The Canadian Journal of Chemical Engineering, Vol. 95, pp. 1985-1992, Published Online 03-2017). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter over the above cited references. For example, 667 claims the following.

    PNG
    media_image20.png
    266
    814
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    212
    780
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    166
    780
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    127
    776
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    168
    812
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    175
    781
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    175
    787
    media_image26.png
    Greyscale

	667 does not claim the limitations associated with current steps a)-c). However, these limitations have been met with references 316, ‘655, ‘614 , and Lie et al. All 

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Conclusion
	Claims 1-4 and 9-19 are rejected. No claims allowed.	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/B.G.D/Examiner, Art Unit 1622      

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628